Citation Nr: 0320114	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  94-25 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1311(a)(2) (West 
2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  He was awarded the Combat Infantryman's Badge 
and Purple Heart.  The veteran died in June 1986.  The 
appellant is his surviving spouse.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in May 1993.  That decision denied the appellant's 
claim of entitlement to increased dependency and indemnity 
compensation (DIC).  By a decision issued in November 1996, 
the Board of Veterans' Appeals (Board) denied the appellant's 
claim for increased DIC.  

The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court).  The Court, in a decision issued in January 1999, 
vacated the Board's November 1996 decision and indicated that 
the matter should be remanded for proceedings consistent with 
the opinion.  

The Secretary of Veterans Affairs appealed the decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit affirmed the Court's 
ruling that a de novo determination of the extent and 
duration of the veteran's disability was necessary, and held 
that the Court correctly remanded the case "for appropriate 
proceedings in implementation of its decision."  

The Board remanded the appellant's claim to the RO for 
further development and a de novo determination consistent 
with those decisions in May 2002.  The case has again been 
forwarded to the Board for appellate consideration.  Review 
of the actions performed by the RO reveal that the mandate of 
that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).

FINDINGS OF FACT

The veteran was not in receipt or entitled to receive a 100 
percent compensation rating for a continuous period of at 
least eight years immediately preceding his death.


CONCLUSION OF LAW

The criteria for additional dependency and indemnity 
compensation, pursuant to 38 U.S.C.A. § 1311(a)(2), have not 
been met.  38 U.S.C.A. §§ 1311(a)(2), 5107 (West 2002); 
38 C.F.R. § 3.5(e) (2002); 38 C.F.R. § 20.1106 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to increased monthly DIC 
benefits pursuant to 38 U.S.C.A. § 1311; 38 C.F.R. § 3.5(e) 
and 20.1106 (2001).  Review of the record shows the veteran 
died from acute renal failure due to cirrhosis, for which she 
was awarded DIC benefits under 38 U.S.C.A. § 1151 (formerly 
38 U.S.C.A. § 351), effective July 1986.  She contends that 
the veteran's cirrhosis, found to be caused by a blood 
transfusion he received in a VA Hospital in 1972, was present 
and totally disabling more than 8 years before his death.  

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO referred to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the VA advised the appellant of the 
evidence necessary to substantiate her increased DIC claim by 
various documents.  For example, the appellant was advised of 
the applicable criteria concerning increased DIC by the May 
2002 Board remand.  The Board notes that the VCAA made no 
change in the statutory or regulatory criteria that govern 
increased DIC.  In addition, the Board's May 2002 remand and 
the November 2002 SSOC indicated that VA would request any 
pertinent medical records identified by the appellant.  The 
appellant has been informed that she was responsible for 
submitting information necessary to identify relevant medical 
records and that VA would obtain that evidence.  As such, the 
appellant was kept apprised of what she must show to prevail 
in his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Finally, the Board notes that the appellant submitted a 
statement in September 2002 asserting that she had no new 
information and all the veteran's records were included in 
the claims file.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.  

Law and Regulation - Increased DIC

DIC is paid to a surviving spouse at a specified monthly 
rate.  This rate is increased by a certain sum in the case of 
the death of a veteran who at the time of death was in 
receipt of or was entitled to receive (or but for the receipt 
of retired pay or retirement pay was entitled to receive) 
compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding death.  38 U.S.C.A. 
§ 1311(a)(2) (West 2002); 38 C.F.R. § 3.5(e) (2002).

Except with respect to benefits under the provisions of 
38 U.S.C. 1318 and certain cases involving individuals whose 
Department of Veterans Affairs benefits have been forfeited 
for treason or for subversive activities under the provisions 
of 38 U.S.C.A. 6104 and 6105, issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (1992).

In this case, the Board notes that VA amended 38 C.F.R. 
§ 20.1106 during the pendency of the appellant's appeal.  See 
67 Fed. Reg. 13609 (April 5, 2002).  The amendment was 
necessary to comply with the order of the Federal Circuit in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA).  In the case, the court noted that § 20.1106 was 
inconsistent with another VA regulation, 38 CFR 3.22.  The 
court ordered VA to issue regulations to either remove or 
explain the inconsistency.

When a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet App 312-13 (1991).  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
The revisions to 38 C.F.R. § 20.1106 state an effective date 
of May 6, 2002, therefore, the appellant's claim must be 
decided under the old version of 38 C.F.R. § 20.1106.  
Moreover, as explained below, the former version, which 
allows for hypothetical entitlement, which is more favorable 
to the appellant in this case. 

This regulation is, as noted above, based on 38 U.S.C.A. 
§ 1311.  That section of the code provides for increased DIC 
rate in the "case of the death of a veteran who at the time 
of death was in receipt of or was entitled to receive (or but 
for the receipt of retired pay or retirement pay was entitled 
to receive) compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least eight years immediately preceding death.  In 
determining the period of a veteran's disability for purposes 
of the preceding sentence, only periods in which the veteran 
was married to the surviving spouse shall be considered."  
38 U.S.C.A. § 1311(a)(2) (West 2002).

In [citation redacted] aff'd sub nom. [citation redacted], the 
Court held a 
"claimant pursuing enhanced DIC benefits under 38 U.S.C. 
§ 1311(a)(2) has the right to obtain a determination as to 
whether the deceased veteran hypothetically would have been 
entitled to receive compensation at a total disability rating 
for a continuous period of at least eight years immediately 
preceding death."

The Federal Circuit, in affirming [citation redacted], noted 
that the 
"'entitled to receive' provision of § 1311(a)(2) requires de 
novo determination of the veteran's disability, upon the 
entirety of the record including any new evidence presented 
by the surviving spouse."  [citation redacted].  

Following the issuance of that Federal Circuit opinion, the 
Board sought a VA General Counsel opinion specifically with 
respect to the evidence to be considered in determinations of 
hypothetical entitlement for purposes of 38 U.S.C.A. 
§ 1311(a)(2).  In December 2000, VA General Counsel issued a 
precedential opinion that found the language in the Federal 
Circuit [redacted] opinion regarding consideration of new evidence 
presented by the surviving spouse was obiter dictum (words of 
an opinion entirely unnecessary for the decision of the case) 
and not binding precedent as to claims for DIC under 
38 U.S.C.A. § 1311(a)(2) because the specific holding of the 
Federal Circuit was to affirm the Court of Appeals for 
Veterans Claims' earlier decision in [redacted] authorizing 
consideration of entitlement to additional DIC benefits on a 
"hypothetical" theory.  The Federal Circuit's statement 
conflicted with earlier holdings by the Court indicating that 
hypothetical entitlement existed when the "evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death" showed that the veteran was entitled to a total 
disability rating for the specified period before death.  
This General Counsel opinion specifically concluded that the 
Federal Circuit's decision in [redacted] did not require VA to 
accept and consider evidence submitted after a veteran's 
death and offered to establish, under 38 U.S.C.A. 
§ 1311(a)(2), that the veteran was "entitled to receive" 
compensation from VA during his lifetime for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding his death.  See VAOGCPREC 09-00.  The Board is 
bound by precedential opinions of VA General Counsel.  
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2002).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims held that medical records 
concerning a claimant which are in VA's possession at the 
time VA adjudicator's render a decision on a claim will be 
considered to be evidence which was in the record before the 
adjudicators at that time of the decision, regardless of 
whether such records were actually before the adjudicators at 
the time of that decision.  The Court's decision was based on 
the principle that VA adjudicators are deemed to have 
constructive notice of all medical records in VA's 
possession, whether or not they have actual notice of such 
records.

However, in Damrel v. Brown, 6 Vet. App. 242 (1992), the 
Court further held that the constructive notice rule first 
announced in Bell was not applicable to decisions rendered 
before the issuance of the 1992 Bell opinion.  See also 
VAOPGCPREC 12-95.

Factual Background

The evidence on file at the time of the veteran's death in 
June 1986 consisted of partial service medical and personnel 
records, records of post service private and VA medical 
treatment, and the veteran's own statements and 
correspondence.

Review of the veteran's service records reveals that multiple 
scars on the stomach and upper part of the legs were noted on 
the veteran's entrance examination.  Treatment records dated 
during the veteran's period of service indicate the veteran 
suffered a contusion to his left knee and a hematoma of the 
left thigh in January 1944 when a gas stove exploded and the 
door hit his right leg.  On the veteran's separation 
examination, he was noted to have been wounded in action, 
sustaining multiple penetrating shell fragment wounds of the 
face in March 1945 while engaged in combat in Germany, which 
did result in a hospitalization.  As noted in the 
introduction, the veteran's service personnel records 
indicate receipt of a Combat Infantryman's Badge and the 
Purple Heart.

An application for VA medical care, dated in October 1946, 
notes the veteran's report that he injured his abdomen 
lifting in 1943.  He was noted to have a small hernia in the 
right inguinal region.

In January 1957, the veteran filed a claim for service 
connection for a right knee condition, that occurred in late 
1945 or early 1946, a back condition, also occurring in 1945 
or early 1946 - noted to be now diagnosed as arthritis, and 
shell fragment wounds to both legs in 1945 while in Europe. 

A certificate signed by Dr. D. C. E., dated in January 1957, 
reported treatment from September 1956 to December 1956 for 
his right knee.  Aspiration of the knee and cortisone 
injections were noted.  X-ray examination reportedly showed 
mild hypertrophic arthritis was present.

A certificate signed by Dr. E. F. E., dated in January 1957, 
noted treatment in October 1946.  The doctor noted that 
gastrointestinal studies were done in October 1946.  These 
included an X-ray examination of the stomach, in which no 
pathological condition was found.  A note, apparently written 
by the veteran, stated that this was the doctor that told him 
he had lost too much weight and had gained it back too fast.  
The doctor was reported to have told the veteran that his 
bones had not expanded as fast as he had gained weight.

A certificate signed by Dr. F. W. S. (Dr. S) noted treatment 
since October 1946 for arthritis of the spine and arthritis 
of the knee since 1952.  No records were available.

The veteran submitted a statement in February 1957.  He 
reported that a kitchen stove had exploded and the door hit 
his right knee, which resulted in his inability to  bend his 
leg for three or four days.  Additional history included 
losing one hundred pounds, going from 278 to 178 pounds, 
while in combat in Germany.  Because he was a cook, he was 
sent to a mess hall and gained all the weight back in six 
months.

He reported that three months after his discharge in January 
1946, he had a pain in his back that would come around to his 
chest when he lied down.  He had to sit up, very straight, in 
a chair for about three hours every night.  When he did any 
work on his knees, the right one would swell.  He reported 
that Dr. S examined him in October 1946 and could not find 
the trouble.  He was sent to Dr. E.  The veteran reported 
that Dr. E told him that he had gained the weight back too 
fast and his bones had not expanded fast enough.  It was 
suggested that he lose weight.

The veteran reported that Dr. S treated him again in 1952 but 
nothing helped.  He then saw Dr. D. R. in 1954.  He was sent 
to the hospital for X-ray examination.  They reportedly found 
an ulcer in his stomach and arthritis of the lower spine and 
right knee.  He was treated unsuccessfully for the ulcer and 
told his knee could not be helped.  He was then sent to Dr. B 
in May 1956 for "X-ray treatments" that did not help.  
Finally, he was sent to Dr. E, who "took 165 ccs information 
off" the right knee every week for seven weeks.  This was 
reported to have helped the veteran's knee and spine pain 
because reducing the inflammation from the knee relieved the 
pressure on his spine.  This was the only relief he had in 
years.

The veteran was examined by VA in February 1957.  At that 
time, he had no complaints except his back and legs.  He 
reported that he had some shrapnel that hit him in the chest 
and scattered out, but it did not bother him.  He reported 
that he did have it in both legs and his right knee, which he 
received in 1945.  His lower back had been bothering him 
"practically since he came out of service."  He started 
going to see the doctor about 10 months after his discharge.  
He said he operated a cotton-mill, and forced himself to 
work.  He complained that his legs and right knee bothered 
him all the time and his knee was swollen.  He said he had to 
have his knee drained every week, and that they got a 
yellowish-thick fluid out of it.  He wore an elastic sleeve 
on his right knee.  Over the previous year, he had had to be 
in bed three different times for three days.

Examination showed that his range of motion was limited to 45 
degrees of extension to 90 degrees of flexion in the right 
knee.  The scars on the veteran's chest were not adherent or 
unduly sensitive, and the veteran said they did not bother 
him.  There was no definite shrapnel scarring of the knees or 
legs evident.  The veteran said that his lower back bothered 
him all of the time.  He had had no operations and did not 
wear a brace but he indicated that his back had increased in 
severity two years earlier.  Examination showed some possible 
slight flattening of his dorsolumbar spine.  His spine was 
straight.  He indicated his trouble was across his lower 
back, more to the right and about one inch below the level of 
the iliac crest.  It did not radiate otherwise.  He could 
flex his spine through a fair range and was resisted.  He 
could flex his spine forward to place his hands just below 
his knees, at which time there was a regular curvature in his 
lower back.  Hyperextension of the spine was resisted.  
Rotation of his hips and pressure on his anterior superior 
iliac spines was negative.  Passive straight leg raising was 
possible to 90 degrees bilaterally.

The diagnoses, based on X-ray examination, were non-
symptomatic shrapnel scars of the chest; not very evident 
shrapnel scars of the legs, osteoarthritis of the right knee 
with atrophy of the cartilage and mild swelling; and old 
compression injury of the anterior portion of L-1 with 
moderately severe secondary hypertrophic osteoarthritis.  The 
remainder of the lumbar spine and both sacroiliac joints 
showed evidence of rheumatoid arthritis.

The veteran's claims of service connection for arthritis of 
the right knee and scars of the stomach and legs were denied 
by the RO in March 1957. 

Dr. S submitted a statement in April 1957 in response to a 
request for further information from the RO.  He reported 
that he saw the veteran in October 1946, at which time a 
diagnosis was made of arthritis of the spine with nerve root 
pressure, causing pain in the back, right side of lower 
thorax, and into the upper abdomen.  At that time, the 
veteran was totally incapacitated and had to sit up at night 
for relief.  He was referred to Sherman, Texas, and the 
report of the X-ray examination had been submitted.  In the 
previous six months, the condition had become progressively 
worse.

The veteran's claim of service-connection for his back was 
denied by the RO in April 1957.

Dr. S submitted another statement dated in June 1960.  He 
noted diagnoses of Marie-Strumpell arthritis, polyarthritis 
involving both lower extremities, and traumatic amputation of 
the left upper extremity just below the shoulder with 
persistent phantom pain, and obesity.  He noted treatment for 
arthritis of the spine in October 1946, arthritis of the 
sacro-iliac from 1948 to 1950, and arthritis of both knees 
and spine from 1952.  In 1959, the veteran was noted to have 
had a traumatic amputation of the left upper extremity just 
below the shoulder.  The doctor noted that he had seen the 
veteran on numerous occasions for polyarthritis with 
swelling, pain, and redness about the involved joint since 
October 1946.

The veteran was hospitalized by VA from July 1960 to November 
1960.  He reported developing pain in the back 14 years 
earlier.  The diagnoses were osteoarthritis, severe, both 
knee joints and lumbosacral spine.

In September 1960, the veteran was found to be unemployable 
because of disability and was granted a non-service-connected 
pension.  His (nonservice-connected) disabilities were 
amputation of the left upper extremity, arthritis - multiple 
joints, fracture right arm, and scars of the stomach and 
legs.  

In August 1964, Dr. S submitted a statement, noting that the 
veteran was crippled severely with generalized arthritis 
throughout his body.  He was noted to have a 100 percent 
disability as far as any gainful occupation was concerned.  
He further noted that the veteran had an automobile accident 
in 1959 that resulted in the loss of his left arm above the 
elbow; however, he had arthritis prior to the accident.

In September 1964, the veteran was examined by VA.  He was 
noted to have severe arthritis with severe limitation of 
motion in his upper and lower extremities.

In August 1960, the veteran was seen by a VA social worker 
regarding vocational rehabilitation.  He was noted to have an 
8th grade education and had worked in a mill.  He was noted 
to have been found ineligible for vocational rehabilitation 
services because of a lack of economic need.  The veteran had 
received a settlement from an automobile accident, had 
completed payments for his farm and all his debts, and had 
$8000 left over.

Records indicate that the veteran was hospitalized by VA in 
February 1972 for unspecified reasons.  Records also indicate 
the veteran was hospitalized for "PUD" and sepsis in May 
1986.  

Treatment records of these hospitalizations were not of 
record in June 1986 at the time of the veteran's death.  

Evidence developed after the veteran's death shows that he 
died of acute renal failure as a result of cirrhosis.  The 
appellant filed a DIC claim, asserting that the veteran had 
contracted hepatitis from a blood transfusion in 1972 in a VA 
hospital, and that the cirrhosis that caused his death was 
caused by the hepatitis.  The RO found that there was 
evidence to support the claim, and awarded the appellant DIC 
benefits under 38 U.S.C. § 1151 (formerly § 351) and 1310(a).  
At the time of that decision, the regional office did not 
determine the level of the veteran's disability due to 
cirrhosis or the effective date of that disability.  DIC 
benefits at that time were based upon the veteran's highest 
rank during service.

At the time of the veteran's death, service connection was in 
effect for facial scars, rated noncompensably.  He was also 
in receipt of non-service-connected pension benefits. 

As noted above, the records submitted after the veteran's 
death are not included in the determination of whether the 
veteran would have been entitled to a total disability rating 
for eight years prior to his death.  See VAOGCPREC 09-00.  
Although not required for a review of hypothetical 
entitlement, the Board notes that the records added after the 
veteran's death do not support the appellant's claim for 
increased DIC benefits.

Evidence submitted after the veteran's death in June 1986, 
included the report of the veteran's final treatments during 
VA hospitalization.  He was noted to have altered liver 
function tests.  A history of hepatitis was noted and he had 
a positive hepatitis B surface antigen.  A liver spleen scan 
revealed findings consistent with cirrhosis.  His cirrhosis 
was suspected to be secondary to a transfusion related 
hepatitis.  He did have blood transfusions secondary to his 
surgeries on his knee.

During evidentiary development of the appellant's claim for 
initial DIC benefits, it was discovered that the records of 
the veteran's VA treatment prior to 1985 were unavailable.  
This included reports of the veteran's 1972 VA 
hospitalization.

A statement from Dr. D. B., dated in September 1993, was 
submitted.  The veteran was said to have been totally 
wheelchair confined.  He had a left arm amputation, his legs 
were fused, and he was a diabetic.

In August 1993, the appellant submitted a statement regarding 
the history of the veteran's ailments.  She noted that she 
had married the veteran in October 1943.  After his discharge 
he had arthritis and the family doctor, Dr. S said it was 
caused by sleeping in the severe cold and snow in Germany for 
several months.  He received treatment for several years but 
his condition steadily worsened.

In 1959, the veteran lost his left arm in a traffic accident.  
The appellant reported that the veteran was knocked out of 
the car and onto the pavement.  She stated the jolt caused 
the arthritis to spread over his entire body.  The pain in 
his legs was severe and the arthritis destroyed his knee 
joints over a period of years.  He then had two failed total 
knee arthroplasties.

Further records from the veteran's June 1986 final 
hospitalization were obtained and added to the veteran's 
claims folder.

The veteran's claims folder was reviewed by a VA physician in 
November 2002 for an opinion regarding the veteran's medical 
status prior to his death.  The examiner noted that the 
veteran was admitted to the Bonham VA Hospital in May 1986 
with a history of peripheral rheumatoid arthritis, bilateral 
knee fusions, chronic draining sinus of the right knee, non-
Insulin Dependent Diabetes, peptic ulcer disease, and recent 
problem with eating, drinking, a 45 pound weight loss, and 
altered mental status.

The examiner noted that in May 1986, a GI series showed a 
duodenal ulcer for which he had been treated intermittently 
for 20 years.  He also gave a history of having developed 
some peripheral arthritic complaints after getting out of the 
service and being told by his local physician that this was 
due to excessive cold exposure while serving in Germany.  
Because of progressive difficulty in this regard, he had a 
left knee replacement in 1972 and a right knee replacement in 
1973.  On both occasions, he received blood transfusions.  
Then the glue that was used with the prosthesis caused them 
to become unstable; first the left and then the right 
prosthesis were removed and both knees were fused.  
Subsequent to this, he developed a draining sinus from the 
right knee that persisted for the rest of his life.  Culture 
of fluid from the right knee internally showed a 
Staphylococcus Aureus, coagulase positive that was sensitive 
to most of the testing antibiotics.

After being treated for a few days at Bonham, his 
neurological status deteriorated and for this reason he was 
transferred to the VA Hospital in Dallas for further 
evaluation and treatment.  There the history was also noted 
that he had the bilateral knee fusions and was confined to 
walking with a crutch until one month prior to admission.  He 
had a prior history of hypertension and adult onset diabetes.  
For the previous month, he had declined in his mental status 
with forgetfulness and disorientation.  His condition 
worsened at the time of a hospitalization in Bonham.

His CT scan showed a questionably abnormal white matter 
disease that was thought to be noncontributory.  His ALT was 
negative.  It was thought that he was hypovolemic at the time 
of admission.  After fluid replacement, his level of 
mentation temporarily improved. Neurology consultants felt 
that he had an old CVA and this was aggravated because of a 
worsening metabolic problem.  His liver function tests were 
found to be abnormal and hepatitis screen showed a positive 
Hepatitis B antigen, which was the first time that this 
definitive diagnosis was made.  After getting volume 
correction, he developed ascites.  Liver and spleen scans 
were consistent with cirrhosis.  

The examiner noted that an attempt to deal with his ascites 
by diuresis was unsuccessful.  He was subsequently found to 
have a consistently elevated white blood count, the cause of 
which could not be determined.  His urine output declined and 
he clinically went into renal failure.  This was thought to 
have been precipitated by a dose of Gentamicin and by the use 
of radiopaque material.  His clinical course after this was 
of progressive deterioration and he expired on 06/18/86.

The examiner opined that the manifestations of cirrhosis that 
the veteran had were those of altered central nervous system 
status - possibly due to white matter abnormality shown on CT 
scan, also due to the presenting hypovolemic state, the 
electrolyte imbalance of the low sodium, and the minimal 
increased potassium, and the subsequent evolution of renal 
failure.  Furthermore, he very likely had elevated ammonia, 
and in part this was ammonia intoxication as a secondary 
manifestation of liver failure.  Ammonia determinations were 
not done.  Ammonia levels could also be increased by the 
positive GI bleeding, probably from his peptic ulcer that was 
reflected on positive guaiac tests on his stools.  The other 
manifestations of his cirrhosis were noted by the examiner to 
be the abnormal liver function tests, and in particular the 
low serum albumin, the liver/spleen scan consistent with 
cirrhosis, and in the subsequent evolution of renal failure 
secondary to the liver problem with a clinical picture of 
hepatorenal syndrome terminally.

Finally, the examiner opined that the first diagnosis of 
liver dysfunction and Hepatitis B was made at the time of his 
terminal illness.  The veteran had problems with diabetes 
mellitus and with his arthritis in the years prior to his 
demise, but he did not have clinical manifestations of 
cirrhosis for the 7 or 8 years prior to his death.  The 
cirrhosis for a period of 7 or 8 years is not evident in the 
review of the clinical VA record.

Analysis

As noted above, the Court in a decision issued in January 
1999, vacated the Board's November 1996 decision, indicating 
that the matter should be remanded for proceedings consistent 
with the opinion.  The Court's mandate was that the 
appellant's claim be remanded for the assignment of an 
effective date and level of disability for the deceased 
veteran's cirrhosis condition.  This determination should 
establish when, if at all, the deceased veteran's cirrhosis 
disability would have warranted a total disability rating.

The Board finds that the appellant's claim for additional DIC 
benefits must fail because the veteran was not in receipt of 
nor would he have been entitled to receipt of a total 
schedular or unemployability disability evaluation for eight 
years prior to his death in June 1986.  The evidence on file 
at the time of the veteran's death does not demonstrate that 
the veteran was entitled hypothetically to such an evaluation 
during the period.

There are several ways the veteran could have hypothetically 
been entitled to a total disability rating prior to his 
death.  His only service-connected disability, facial scars, 
could have been rated 100 percent disabling or caused total 
disability based on individual unemployability (TDIU).  In 
the alternative, a disability that was not service-connected 
could have hypothetically been service-connected and 
productive of total disability.  Potentially totally 
disabling disorders included the veteran's bilateral failed 
arthroplasties, cirrhosis (as argued by the appellant), or 
arthritis of the low back (lumbar spine).

Hypothetical Service Connection 

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim. See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2002); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2002).

Some chronic diseases, such as arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.307(a)(3) (2002); see 38 U.S.C.A. § 1101(3) 
(West 1991 & Supp. 2002); and 38 C.F.R. § 3.309(a) (2002).

With regard to the veteran's osteoarthritis of lower 
extremities - ultimately resulting in the veteran's failed 
total knee arthroplasties - the Board notes that there is no 
X-ray evidence of arthritis or evidence that the arthritis 
diagnosed by Dr. S in October 1946 without the aid of an X-
ray examination was productive of disability ratable at 10 
percent within one year after the veteran's separation from 
service.  Therefore, the presumption of in-service incurrence 
for chronic disease is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Review of the evidence of record reveals that the veteran had 
osteoarthritis of the lower extremities that was eventually 
severe enough to require knee replacement surgery and a 
compression fracture of the lumbar spine.  The record 
indicates that the veteran injured his back prior to service, 
and there is no evidence of a back injury or aggravation 
during service.  

The Board finds itself in agreement with the RO's 1957 
decisions that denied service connection for arthritis.  
There is no evidence of record of arthritis during service, 
and the evidence does not show X-ray evidence of arthritis in 
the year following service.  The first X-ray evidence of 
arthritis dates to almost a decade after the veteran's 
service.  Additionally, the veteran was first treated for 
arthritic type symptoms for his back in October 1946.  The 
compression injury to the veteran's lumbar spine has not been 
connected to any incident or injury that occurred during the 
veteran's period of active service by evidence of record at 
the time of the veteran's death. 

It was not until 1952 that the veteran is reported to have 
been treated for symptoms in the knee.  There was no 
competent medical evidence of record at the time of the 
veteran's death that connected the arthritis of the knees, 
first treated many years after service to any incident or 
occurrence during service.

The Board observes that the appellant has asserted that the 
veteran's arthritis was related to service.  As a layperson, 
she is competent to relate and describe the veteran's 
symptoms, which had been primarily pain in the back during 
the years immediately after service.  However, to the extent 
that back pain may have multiple causes, a determination as 
to the etiology of the back disorder in this case required 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Additionally, the veteran and the appellant both reported 
over the years various theories relating the veteran's 
arthritis to service told to them by physicians.  These 
include the rapid weight loss/gain effect on the veteran's 
bones, and the effects of the cold German winters.  The lay 
evidence of what a health care professional diagnosed or 
found on examination is hearsay, and as such is not competent 
medical evidence.  The connection between what a physician 
said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996); Robinette v. Brown, 
8 Vet. App. 69 (1995).

In conclusion, considering all the evidence of record at the 
time of the veteran's death, the Board finds that the 
preponderance of the evidence is against a finding of 
hypothetical service connection for arthritis of the lower 
extremities or low back.

Increased Rating for the Scars

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).

Although recently amended, at the time of the veteran's death 
his service-connected scars were rated as follows under 
Diagnostic Code (DC) 7800 for disfiguring scars of the head 
face or neck:

Complete or exceptionally repugnant 
deformity of one side of face or marked 
or repugnant bilateral disfigurement 
warranted a 50 percent rating.  Severe 
scars, especially if producing a marked 
and unsightly deformity of eyelids, lips, 
or auricles warranted a 30 percent 
rating.  Moderate scars that were 
disfiguring warranted a 10 rating.  
Slight scars warranted a noncompensable 
rating.  When in addition to tissue loss 
and cicatrization there is marked 
discoloration, color contrast, or the 
like, the 50 percent rating under Code 
7800 may be increased to 80 percent, the 
30 percent to 50 percent, and the 10 
percent to 30 percent. The most 
repugnant, disfiguring conditions, 
including scars and diseases of the skin, 
may be submitted for central office 
rating, with several unretouched 
photographs.  See 38 C.F.R. § 4.118 
Diagnostic Code (DC) 7800 (1984). 

Review of the post service medical evidence is entirely 
negative for any comment denoting any disability associated 
with the scars to the veteran's face.  There is no basis to 
assign a compensable rating, let alone a 100 percent rating, 
for scars during the eight years prior to the veteran's 
death. 

Cirrhosis

Review of the evidence in the veteran's claims file at the 
time of the veteran's death does not reveal any diagnosis, 
treatment, or complaint directed at cirrhosis of the liver 
before the hospitalization in May and June 1986.  While the 
veteran has been found to have ultimately died from 
complications caused by cirrhosis of the liver - contracted 
during VA treatment in 1972 - there is absolutely no evidence 
of record that the cirrhosis of the liver was productive of 
100 percent disability as of June 1978 or during an the eight 
years prior to the veteran's death.  Even with consideration 
of the primary pieces of evidence added to the veteran's 
claims folder after his death, the records of his last 
hospitalization and the November 2002 VA examiner's opinion, 
support this conclusion.

Under the regulation in effect at the time of the veteran's 
death, cirrhosis of the liver was rated 100 percent disabling 
if pronounced; with aggravation of the symptoms for moderate 
and severe, necessitating frequent tapping.  A 70 percent 
rating was assigned if severe; with ascites requiring 
infrequent tapping, or recurrent hemorrhage from esophageal 
varices, aggravated symptoms and impaired health.  A 50 
percent rating was assigned if moderately severe; with the 
liver definitely enlarged with abdominal distention due to 
early ascites and with muscle wasting and loss of strength.  
A 30 percent rating was assigned if moderate; with dilation 
of superficial abdominal veins, chronic dyspepsia, slight 
loss of weight or impairment of health.  38 C.F.R. § 4.114 DC 
7312 (1985).

The determination was made that the veteran's cirrhosis was 
at least as likely as not to be secondary to hepatitis 
contracted during VA hospitalization 1972.  The evidence of 
record does not show treatment for symptomatology associated 
with cirrhosis - as detailed in DC 7312 - until just prior to 
the veteran's death in June 1986.  While the evidence 
regarding the origin of the veteran's cirrhosis is not clear, 
the appellant was granted DIC benefits under § 1151 through 
application of the benefit of the doubt.  However, the 
veteran was not diagnosed with the disorder until his final 
hospitalization.  Therefore, while there may have been 
sufficient evidence of disability for a 100 percent rating 
beginning in May 1986, when the veteran was hospitalized with 
substantial infirmity, there is no competent medical evidence 
that dates the onset of the veteran's cirrhosis.  It is 
apparent that the damage to the veteran's liver inflicted in 
1972 by hepatitis took many years to develop into cirrhosis 
and, while it may have been masked by the veteran's other 
non-service-connected disabilities, it was not productive of 
noticeable disability until just prior to his death.

Absent evidence that the cirrhosis affected the veteran's 
health in any way prior to May 1986, the Board finds the 
preponderance of the evidence against hypothetical 
entitlement to total disability based on the effects of 
cirrhosis eight years prior to the veteran's death.

In sum, the evidence of record at the time of the veteran's 
death, and indeed all the evidence added subsequent to his 
death, preponderates against hypothetical entitlement to 
compensation for service-connected disability evaluated as 
totally disabling for a continuous period of at least eight 
years immediately preceding death.  While the veteran was 
certainly totally disabled, and was therefore in receipt of a 
non-service-connected pension for many years, the evidence 
simply does not show that this total disability was the 
result of a service-connected disorder.  The cirrhosis that 
eventually caused the veteran's death, for which the 
appellant has been in receipt of DIC benefits, was not 
productive of total disability at least eight years prior to 
the veteran's death. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

ORDER


Entitlement to an additional dependency and indemnity 
compensation under 38 U.S.C.A. § 1311(a)(2) is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

